Citation Nr: 9917498	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  98-20 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arteriosclerotic heart disease with myocardial infarction 
and, if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1947 
to March 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  In May 1999, the veteran 
was afforded a hearing before the undersigned Board member.


FINDINGS OF FACT

1. A July 1981 Board decision denied the veteran's claim for 
service connection for arteriosclerotic heart disease with 
myocardial infarction.

2. The evidence added to the record since the July 1981 Board 
decision bears directly and substantially upon the 
specific matter under consideration and is so significant 
as to warrant reconsideration of the merits of the claim 
on appeal.

3. The veteran's post-service atherosclerotic heart disease 
cannot be dissociated from the hypercholesteremia first 
manifested during his active military service.


CONCLUSION OF LAW

1. New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
arteriosclerotic heart disease with myocardial infarction 
is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. §§ 3.156, 20.1100, 20.1104, 20.1105 (1998).

2. Atherosclerotic heart disease with myocardial infarction 
was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board, in a decision dated in July 1981, denied the 
veteran's claim of entitlement to service connection for 
arteriosclerotic heart disease with myocardial infarction.  
The Board found at that time that there was no evidence of 
arteriosclerosis in service nor was it shown that the 
veteran's high cholesterol contributed or caused the 
development of his coronary artery disease.  The Board's 
decision was final based on the evidence then of record.  
38 C.F.R. § 20.1100. 

The evidence of record at the time of the July 1981 Board 
decision that denied service connection for arteriosclerosis 
with myocardial infarction included the veteran's service 
medical records.  When examined for discharge and 
reenlistment in July 1955, the veteran was reported to have a 
Grade I pulmonic systolic murmur and was found qualified for 
active service.  In October 1955, a xanthelasma was removed 
from his upper right eyelid.  A recurring upper eyelid mass 
was noted in August 1957.

A May 1958 clinical record indicates that x-rays showed the 
veteran had gallstones and, in August 1959, he underwent a 
cholecystectomy.  Between April 1961 and November 1966, 
several sebaceous cysts were removed from the veteran's body.  
An August 1965 service examination report is negative for 
findings of high cholesterol or heart disease.  

According to a March 1967 clinical record, the veteran 
expressed concern about his multiple xanthelasma and, later 
that month, he had skin lesions removed from his upper 
eyelids.  A report of blood chemistry dated in March 1967 
shows the veteran's cholesterol was 380 milligrams (mg.) 
percent.

When examined for reenlistment in June 1968, there were no 
findings referable to heart abnormality and the veteran was 
found qualified for active service.  A June 1968 
electrocardiogram (EKG) report was described as technically 
inadequate but appeared normal and the test was to be 
repeated if necessary.  A January 1971 periodic examination 
report indicates that the veteran's EKG was within normal 
limits and past high cholesterol was listed as a past defect 
or diagnosis.  

When the veteran was examined for retirement in September 
1971, his EKG was reported as normal.  The examiner noted 
that the veteran had dizziness after rapidly rising from 
sitting to standing or after standing for extended periods 
and shortness of breath after heavy smoking when tense or 
nervous.  Hypercholesteremia was listed as a defect or 
diagnosis.  A September 1971 blood chemistry test indicates 
that the veteran's cholesterol was 420 mg. percent and when 
tested two weeks later, it was 396 mg. percent.  According to 
an October 1971 internal medicine consultation report, the 
veteran was concerned about his high cholesterol and had been 
on a diet for five years.  A lipid profile was recommended 
and he was cleared for retirement.  According to the blood 
chemistry report of the lipoprotein tests, the veteran's 
triglyceride was 248 mg. percent and his cholesterol was 464 
mg. percent.

A May 1972 VA examination report reflects the veteran's 
complaints of high cholesterol that was first discovered in 
1966 and treated with strict diet.  He indicated that, 
despite a restricted diet, a periodic cholesterol check was 
340 mg.  Diagnoses included cholelithiasis and cholecystitis 
in 1959; the veteran was described as asymptomatic 
clinically, not on cholesterol-reducing pills but on low-fat, 
low cholesterol diet.

Records from the U.S. Air Force Hospital in Chanute, dated 
from January 1977 to September 1978, indicate that in August 
1978, the veteran gave a history of high cholesterol and was 
assessed with hypercholesterolemia.  In September 1978, the 
veteran had moles removed from his right arm.

In a September 1978 statement, Ralph E. Samuelson, M.D., said 
the veteran's serum lipoprotein studies showed a marked 
increase in total cholesterol and the findings were 
compatible with a Fredrickson's Type II A hyperlipidemia.  
The accompanying laboratory reports, dated the same month, 
showed the veteran's cholesterol was 445 mg./dl and his 
triglycerides were 186 mg/dl.

Private hospital records, dated from September to October 
1979, reveal that the veteran was hospitalized and diagnosed 
with arteriosclerotic heart disease, manifested by an acute 
anterior-lateral myocardial infarction.  There was an 
abnormal EKG and hypercholesterolemia was noted.

In a December 1979 statement, Aldred A. Heckman, Jr., M.D., 
said the veteran, who was 49 years old, had Fredrickson's 
Type II A hyperlipidemia, was a chronic cigarette smoker and 
had a heart attack in September 1979.  It was further noted 
that the veteran was hospitalized and underwent cardiac 
catheterization in November 1979.  While hospitalized the 
second time, the veteran's cholesterol was 450 mg. percent 
but he was not considered a candidate for coronary bypass 
surgery.  Diagnoses included arteriosclerotic heart disease, 
manifested by an extensive acute anterior lateral wall 
myocardial infarction.  His prognosis was guarded.

According to Dr. Heckman's April 1980 statement, a history 
obtained from the veteran revealed he had known Fredrickson's 
Type II A hyperlipidemia and hypercholesterolemia since 1965 
when it was first recognized while on active military duty.  
Dr. Heckman noted that, while hypercholesterolemia was a 
recognized "risk factor" for the development of coronary 
atherosclerosis, attempts were made to treat the veteran's 
hypercholesterolemia with diet and medication.  However, 
after recovery from his heart attack, at the time of his 
discharge from the hospital in October 1979, while on a low 
cholesterol, low fat diet and medication, the veteran's 
cholesterol was 442 mg. percent and his triglyceride was 149 
mg. percent.  

The veteran testified at a personal hearing at the RO in July 
1980 and said that his high cholesterol was initially 
discovered after his return from the Republic of Vietnam in 
May 1966.  He asserted that his gall bladder removal in 
service was caused by a high cholesterol content that 
progressed and caused his current heart disease.  The veteran 
also noted that he had numerous fatty tissue deposits removed 
from his eyelids that were diagnosed as pure cholesterol.  

The July 1981 Board decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If the Board determines that 
the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the July 1981 Board decision that was the 
final adjudication that disallowed the veteran's claim.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") recently set forth a 
three step-process for reopening claims in accordance with 
the holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
See Elkins v. West, 12 Vet. App. 209 (1999); see also Winters 
v. West, 12 Vet. App. 203 (1999).  In Elkins, the court held 
that, first, the Secretary must determine whether new and 
material evidence has been presented under 38 C.F.R. § 3.156 
(a); second, if new and material evidence has been presented, 
immediately upon reopening, the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened, is well grounded pursuant 
to 38 U.S.C.A. § 5107; and third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence that was not likely to convince the Board to 
alter its previous decision could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.

An application to reopen the veteran's claim was received by 
the RO in October 1997.  The evidence associated with the 
claims file subsequent to the July 1981 decision that was the 
final adjudication of the veteran's claim includes private 
and VA medical records and examination reports and 
statements, the veteran's oral and written statements and 
medical literature regarding heart and gall bladder disease.

Private clinic medical records dated, from September 1978 to 
May 1998, reflect that the veteran received on-going 
treatment for arteriosclerotic heart disease and 
hypercholesteremia.  In March 1989, he underwent coronary 
artery bypass surgery.  Subsequent medical records describe 
his problem as arteriosclerotic heart disease and 
hypercholesterolemia, for which medication and diet were 
prescribed.

In a September 1981 letter to the veteran, Dr. Heckman noted 
that the only abnormal laboratory finding was his serum 
cholesterol, reported to be 464 mg. percent.  The veteran was 
encouraged to continue taking prescribed medication and 
following his diet.

VA outpatient records, dated from October 1994 to October 
1997, reflect the veteran's regular treatment for increased 
lipids and coronary artery disease, status post coronary 
bypass surgery.

In a June 1998 statement, Dr. Heckman said he treated the 
veteran for severe atherosclerotic heart disease since 
September 1979, when the veteran had a heart attack and 
subsequent coronary bypass procedure in March 1989.  During 
that time, the physician commented that the veteran showed 
laboratory evidence of significant hyperlipidemia, best 
classified as Fredrickson's Type II A hyperlipidemia and 
hypercholesterolemia.  The doctor observed that the veteran's 
lipid abnormality was first recognized when he was on active 
duty in 1965 when dietary measures were instituted in an 
effort to control the problem.  According to Dr. Heckman, it 
was well recognized that hyperlipidemia, of the type the 
veteran had, was a significant risk factor and precursor to 
the development of coronary atherosclerosis and other 
vascular disease.  In Dr. Heckman's opinion, based upon the 
veteran's young age (49 years) when he first clinically 
demonstrated his coronary disease and the severity of the 
disease that was recognized at that time, the veteran's 
premature coronary disease began prior to his retirement from 
active service in 1972, being significantly aggravated by the 
hyperlipidemic state that was shown at that time.

In numerous written statements, and at his Board hearing in 
May 1999, the veteran contended that atherosclerosis was a 
slow building and progressive disease.  He noted his 
inservice gall bladder surgery that removed stones composed 
primarily of cholesterol and the subsequent laboratory 
findings of high cholesterol.  He reported that he took 
medication and adhered to a bland diet in service but his 
cholesterol was still in the 400's.  The veteran referenced 
medical literature he submitted and asserted that seven 
years, from the time of his discharge to heart attack, was 
not an unlikely period for the buildup of cholesterol plaque 
to occur.  The veteran said during that period, between 1972 
and 1979, he continued to be tested for high cholesterol and, 
currently, his new medication had reduced his cholesterol 
level somewhat.  The veteran said that he stopped smoking in 
March 1989.

Medical literature from the American Heart Association 
regarding coronary atherosclerosis was also submitted by the 
veteran in support of his claim.  According to this 
information, high cholesterol is a cause of atherosclerosis, 
a type of arteriosclerosis.  He also submitted medical 
literature about the gallbladder that is to the effect that 
cholesterol is a primary ingredient in 80 percent of all 
gallstones in the United States.

The evidence received since the July 1981 Board decision 
consists of medical records and literature.  VA and private 
records dated from 1979 to 1998, including Dr. Heckman's June 
1998 statement, however, that provide evidence of continuity 
of symptomatology and a physician's opinion that links the 
veteran's currently diagnosed atherosclerosis to his 
hypercholesterolemia in service, are new and do bear directly 
on the question of whether atherosclerosis had its onset in 
service.  In the Board's opinion, this evidence provides a 
more complete picture of the veteran's disability and its 
origin and, thus, does bear directly and substantially upon 
the specific matters under consideration and is so 
significant as to warrant reconsideration of the merits of 
the claim on appeal.  See Hodge.  Thus, this evidence is new 
and material and, therefore, reopens the veteran's claim of 
entitlement to service connection for heart disease.  

A well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Epps v. Gober, 126 F.3d 1464 (1997).  
The Board finds that the veteran's claim for service 
connection for heart disease with myocardial infarction is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  That is, he has presented a claim that is 
plausible. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1100, 1131.  Even if there is no record of 
arteriosclerosis in service, its incurrence coincident with 
service will be presumed if it was manifest to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

In the present case, the evidence shows that in 1959, while 
in service, the veteran had gallstones and underwent gall 
bladder surgery and, starting in 1967, was diagnosed with 
high cholesterol that he endeavored to control with dietary 
restrictions.  When examined for discharge in 1971, 
hypercholesteremia was reported as a past defect.  The 
evidence further shows that, when examined by VA in May 1972, 
just two months after discharge, the veteran expressed 
concern about his high cholesterol.  Further, in December 
1979, after the veteran's heart attack, Dr. Heckman said the 
veteran had Fredrickson's Type II A hyperlipemia and, in an 
April 1980 statement, the physician said hypercholesterolemia 
was recognized as a risk factor for developing 
atherosclerosis.  Additionally, medical literature submitted 
by the veteran indicates that cholesterol is a primary 
ingredient in 80 percent of all gall stones in the United 
Sates and the literature from the American Heart Association 
is to the effect that high cholesterol is a causal factor in 
the development of coronary atherosclerosis.  Most 
importantly, Dr. Heckman, in his June 1998 statement, opined 
that the veteran's premature coronary disease began prior to 
his retirement from active service in 1972, being 
significantly aggravated by the hyperlipidemic state that was 
demonstrated to be present at that time.  

Service records documenting repeated high cholesterol and 
triglyceride findings, the post service private and VA 
records supporting the assessment of Fredrickson's Type II A 
hyperlipidemia and diagnosis of coronary disease, the current 
medical literature regarding cholesterol and heart and gall 
bladder disease and Dr. Heckman's June 1998 statement opining 
that the veteran's coronary disease had its onset in active 
military service all support the Board's conclusion that the 
veteran's coronary heart disease was initially manifested 
during active military service.  Accordingly, service 
connection for atherosclerosis with myocardial infarction is 
warranted.  The benefit of the doubt is resolved in the 
veteran's favor.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.





ORDER

The claim for service connection for arteriosclerotic heart 
disease is reopened, and service connection for 
atherosclerotic heart disease with myocardial infarction is 
granted.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

